Case 1:14-cv-04958-ER Document 53 Filed 02/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel. MARY

BIXLER WOOD, et al. 14-Civ-4958-ER

Plaintiffs, MOTION FOR ADMISSION PRO
2 HAC VICE
AVALIGN TECHNOLOGIES, INC., et al.
Defendants.

 

 

Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the
Southern District of New York, Rachael E. Hunt hereby moves this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for Avalign Technologies, Inc.,
Instrumed International, Inc., Instrumed GmbH, and Advantis Medical, Inc., in the above-

captioned action.

I am a member in good standing of the Bars of the State of California and the District of
Columbia and there are no pending disciplinary proceedings against me in any state or federal
court. I have never been convicted of a felony. I have never been censured, suspended,
disbarred or denied admission or readmission by any court. I have attached the Declaration

required pursuant to Local Rule 1.3.

Dated: January 30, 2020

 

 

Rachaet&. Hunt “O

Hyman, Phelps & McNamara, P.C.
700 13th Street, N.W., Suite 1200
Washington, D.C. 20005

Tel: (202) 737-7557

Fax: (202) 737-9329

Email: rhunt@hpm.com
Case 1:14-cv-04958-ER Document 53 Filed 02/06/20 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel. MARY

BIXLER WOOD, e¢ al. 14-Civ-4958-ER

Plaintiffs, DECLARATION OF RACHAEL E.
HUNT IN SUPPORT OF MOTION

Vv.
FOR ADMISSION PRO HAC VICE

AVALIGN TECHNOLOGIES, INC., et al.
Defendants.

 

 

Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the
Southern District of New York, I, Rachael E. Hunt hereby declare as follows:

e Ihave never been convicted of a felony.

e Ihave never been censured, suspended, disbarred, or denied admission or readmission by
any court,

e There are no disciplinary proceedings presently against me, and

e lIamamember in good standing of the Bars of the District of Columbia and the State of
California, and I attach true and accurate copies of Certificates of Good Standing from
the clerks of court of the relevant bodies, issued within the past 30 days.

I submit this Declaration in lieu of a notarized Affidavit pursuant to the provisions of 28 U.S.C.
§ 1746.

Dated: January 30, 2020 at Washington, D.C.

I declare under penalty of perjury that the fo ing is true and correct.

 

ee
Raclael E. Hunt

Hyman, Phelps & McNamara, P.C.
700 13th Street, N.W., Suite 1200
Washington, D.C. 20005

Tel: (202) 737-7550

Fax: (202) 737-9329

Email: rhunt@hpm.com
Case 1:14-cv-04958-ER Document 53 Filed 02/06/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel. MARY

BIXLER WOOD, et al. 14-Civ-4958-ER

Plaintiffs, ORDER ON MOTION FOR
a ADMISSION PRO HAC VICE
AVALIGN TECHNOLOGIES, INC., et al.
Defendants.

 

 

The motion of Rachael E. Hunt, for admission to practice Pro Hac Vice in the
above-captioned section is granted.
Applicant has declared that she is a member in good standing of the bars of the State of
California and the District of Columbia and that her contact information is as follows:
Rachael E. Hunt
Hyman, Phelps & McNamara, P.C.
700 13th Street, N.W., Suite 1200
Washington, D.C. 20005

Tel: (202) 737-7557
Fax: (202) 737-9329

Email: rhunt@hpm.com
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Avalign Technologies, Inc., Instrumed International, Inc., Instrumed GmbH, and Advantis
Medical, Inc. in the above-entitled action;
IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above-captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of Attorneys.

Dated:

 

The Honorable Judge Edgardo Ramos
